Examiner notes that the Status Identifiers of claims 26 - 29 were not updated in the claim listing provided with the After Final amendment filed 4 August 2022. In particular, claims 26 - 29 are identified as “(New)”, whereas they were introduced in the amendment filed 21 January 2022 and should have been identified as “(Previously Presented)”.  As such, the amendment is not in compliance with 37 CFR 1.121. 
However, since the amendment is otherwise compliant and places the case in condition for allowance, the requirement regarding the status identifiers for claims 26 - 29 is hereby waived [and the status identifier for each of the claims is understood to be “(Previously Presented)”] to permit allowance of the case without additional delays. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791